Title: John Quincy Adams, Questions upon the will of John Adams Also a Draft of Executors’ Letter, 8 August 1826
From: Adams, John Quincy
To: 


				
					
					Quincy 8. August 1826
				
				Questions upon the Will of John Adams.1. The Testator having subsequently to the date of the Will, conveyed away by Deeds, certain portions of the Estate therein devised, so that the bequests cannot be carried into effect, is any other part of the Will, or the whole Will thereby revoked? 2. The Testator by one devise, bequeaths to John Quincy Adams his real Estate on both sides of the road from Boston to Plymouth, containing by estimation 103 acres, be the same more or less, together with the buildings thereon—Also Babel Pasture; also Lane’s Pasture and Red Cedar pasture—on Condition, that he pay or secure to be paid to the Executors, within 8 years after his decease, with interest—for the Estate first named 10.000 dollars—for Babel pasture one thousand, and for both Lanes and red cedar pasture 1.000 dollars—But in case John Quincy Adams shall refuse to accept the said Estate and pastures upon the said condition; then the Executors are ordered to make sale of the same and to apply the proceeds in certain portions therein after directed—Babel Pasture, Lane’s and Red Cedar Pasture, and about eleven Acres of the first named one hundred and three, were after the signature of the Will, conveyed away by Deeds—Is the devise to John Quincy Adams still so far valid that he can accept what remains of the Estate, and if so, what is the Condition, which he will be required to perform upon its acceptance?3. If by the performance of the Condition prescribed in the Will, having been rendered impossible, his power of accepting the devise has been set aside; how is that portion of the Estate to be disposed of?4. The Testator devises to John Quincy Adams, the whole of his Library, upon condition that he pay to Thomas Boylston Adams, the value of one half of the same—The Testator subsequently by deed gave to the Inhabitants of the Town of Quincy the fragments of his Library, which still remained in his possession, excepting a few that he reservedDoes the devise of the whole Library remain in force for the few books which were reserved, and upon the same condition?J. Q. A. Enclosure
                                                To William Steuben Smith—Washington D. C.John Adams Smith—Madrid Spain.Mrs Caroline Amelia De Wint—Fishkill Landing—New–YorkMrs. Abigail Louisa Smith Johnson—Utica—New–YorkQuincy August 1826.
                            The Executors of the last Will and Testament of John Adams, late of Quincy deceased, enclose herewith a Copy of the said Will, in which you are interested as a Devisee—We also deem it proper to give you notice that the said Will has been proved before the Judge of Probate for the County of Norfolk in the Commonwealth of Massachusetts—That we have given the Bond required by Law, for the return of an Inventory of the Estate real and personal of the deceased within three Months, and to render an Account of our Administration of the Estate within twelve Months from this Time—And you will if you think fit be present in person or by your Attorney, on those occasions, to state your objections if any you have to our proceedings in the premisesYour friends
				
				
			
                        
                    